DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

In view of the Appeal Brief filed on 01/24/2022 & Appeal Conference held on 04/27/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANNA K KINSAUL/            Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                            




The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-28, 30, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gatcomb (U.S. Patent No. 5,385,260) in view of Rule (U.S. Patent No. 6,152,363).
	Regarding claim 31. Gatcomb discloses a process for manufacturing a double-walled cup (Fig. 1; via cup 10), said process comprising the steps of: providing a prefabricated inner cup having a substantially centrally-located longitudinal axis (Figs. 2 & 6; via 12), the cup having an inner sleeve and a bottom (Fig. 3; via sleeve 12 and bottom 22); providing a flat blank made of paper and having spaced- apart ends (Fig. 7; via blank 26); applying a adhesive to a limited area of the blank (Figs. 7 & 8; via adhesive A, B, C); joining the ends of the blank to one another via the adhesive to form a tube-shaped outer sleeve (via 14); sliding the outer sleeve onto the inner cup in a direction substantially parallel with the axis (Fig. 6; via 14 toward inner sleeve 12; column 2, lines 16-18); and  {00420893,docx}Serial No. 15/601 380 - Page 9attaching the outer sleeve to the inner cup, with a lower rim area of the outer sleeve not being connected to the inner sleeve, but abutting and loosely resting on the inner sleeve, see for example (Fig. 7; blank 26 for the outer sleeve 14, adhering labels A & B applied at top and sides of the blank, while lower edge is free of adhesive);
	Gatcomb does not disclose a step of applying a thermoplastic (hot melt) adhesive to limited area of the blank.  However, Rule discloses similar method with the step of applying a thermoplastic hot melt adhesive, to certain areas of a blank to be formed into sleeve for cups, see for example (Abstract & Fig. 1; via hot melt glue dots 6; “construction of sleeves for use with paperboard cups”).  Further, see annotated figure below.
	Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to have substituted Gatcomb’s used flattened adhesive by another flattened thermoplastic hot melt adhesive, as suggested by Rule, in order to come up with stronger attachment between the layers and lighter weight (column 2, lines 35-43; “lightness in weight”).

    PNG
    media_image1.png
    280
    806
    media_image1.png
    Greyscale

 	Further, the office draws applicant’s attention that since Gatcomb discloses all of the claimed steps, the secondary reference is only being used to teach substituting a different type of adhesive.  It is noted that, such a choice to be made for selection of specific type of adhesive, would be nothing more than a matter of design choice.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


	Regarding claim 1: Gatcomb discloses the step of sliding the outer sleeve (via 14) onto the inner cup (via 12) occurs after said step of joining (Fig. 6, via formed and joined blank 26 into sleeve 14), the outer sleeve rests on the inner sleeve only at upper and lower rim areas of the outer sleeve (via adhesive areas A & B) and so that an air gap is formed between the outer sleeve and the inner sleeve;
Regarding claim 2: Gatcomb discloses the step of applying the adhesive to the limited area of the blank before said step of joining (column 3, line 43 to column 4, line 3); while Andersen discloses the step of applying includes utilizing a hot-melt adhesive as the {00420893.docx}Serial No. 15/601 380 - Page 3 thermoplastic adhesive (column 40, lines 30-34);
Regarding claim 3: Andersen discloses the step of applying includes utilizing a sealing varnish as the thermoplastic adhesive, and applying the sealing varnish to the limited area of the blank before said step of joining and allowing the sealing varnish to harden on the blank, said process further including re-heating the sealing varnish during said step of joining to adhere the ends of the blank to one another, see for example (Fig. 24 & the used thermoplastic adhesive);
 	Regarding claim 4: Gatcomb discloses the step of attaching includes applying the adhesive to only the upper rim area of the outer sleeve and joining the outer sleeve to the inner sleeve via the thermoplastic adhesive (Fig. 5; via upper adhesive area B, free of adhesive at the lower portion);
	Regarding claim 5: Gatcomb discloses the step of attaching includes applying the adhesive to a defined area of the outer sleeve located at the upper rim area thereof and joining the upper rim area of the outer sleeve to the inner sleeve via the adhesive (Fig. 5; via upper adhesive area B, free of adhesive at the lower portion);
	Regarding claim 6: Gatcomb discloses the step of providing the blank includes providing the blank with spaced- apart curved edges extending transversely between the spaced- apart ends of the blank, said step of applying includes applying the adhesive along one of the ends of the blank, said process further including additionally applying the adhesive along one of the curved edges, and said step of attaching includes joining the upper rim area of the outer sleeve to the inner sleeve via the adhesive located along the one curved edge, see for example (Fig. 7; via curved blank 26 and adhesive areas A & B);
Regarding claim {00 420893. docx}Serial No. 15/601 380 - Page 47: Andersen discloses step of heating the thermoplastic adhesive (column 40, lines 30-34);
Regarding claim 8: Gatcomb discloses the inner sleeve and the bottom are separate but connected elements (Fig. 3; via connected bottom 22);  
	Regarding claim 10: Gatcomb discloses the inner sleeve has an outer surface and an inner surface, with the lower rim area of the outer sleeve not being connected to but abutting and loosely resting on the outer surface of the inner sleeve (Fig. 7; via lower area of blank 26, which form outer sleeve 14 is free of adhesive);  
	Regarding claim 11: Gatcomb discloses the lower rim area of the outer sleeve forms an inwardly curled-in bottom of the outer sleeve, with the inwardly curled-in bottom of the outer sleeve abutting and loosely resting on the inner sleeve (via curved/corrugated bottom portions of sleeve 14);
	Regarding claim 12: Gatcomb discloses the outer sleeve does not have a bottom wall (Fig. 5; via sleeve 14 is bottomless); 
	Regarding claim 13: Gatcomb discloses the lower rim area of the outer sleeve rests on a radial outer wall of the inner sleeve of the inner cup (Fig. 1; via bottom lower portion of 14 resting on the outer wall of sleeve 12);
 	Regarding claim 14: Gatcomb discloses a step of applying an adhesive to the limited area of the blank occurs adjacent one of the end edges thereof (Fig. 7; via adhesive areas A & B); and sliding the tube-shaped outer sleeve onto the inner cup also includes sliding the tube-shaped outer sleeve over the inner (Fig. 6; via sleeve 14 moves toward sleeve 12); 
	Regarding claim 15: Gatcomb discloses the step of providing the flat blank includes providing the blank with spaced-apart and curved terminal edges which extend transversely between the respective end edges of the blank, the curved terminal edges of the blank forming an upper edge area and the lower edge area of the outer sleeve after the end edges of the blank are joined during said step of joining (Fig. 7; via blank 26), and said step of attaching includes applying the adhesive to one of: the upper edge area of the outer sleeve and an upper rim area of the inner sleeve (via adhesive areas A & B);
	Regarding claim 16: Gatcomb discloses the step of joining is performed before said step of sliding, and after said step of sliding said step of attaching further includes pressing the outer sleeve and the inner sleeve together adjacent the upper edge area of the outer sleeve and the upper rim area of the inner sleeve, see for example (Figs. 5-7; via formed outer tube 14 prior to positioning around the inner tube 12); 
Regarding claim {00420893.docx}Serial No. 15/601 380 - Page 617: Gatcomb discloses the step of providing the flat blank includes providing the blank with spaced-apart and curved terminal edges which extend transversely between the respective end edges of the blank, the curved terminal edges of the blank forming an upper edge area and the lower edge area of the outer sleeve after the end edges of the blank are joined during said step of joining (Figs. 5 & 7; via formed blank 26 into outer tube 14), said step of attaching includes applying the adhesive to the curved terminal edge of the blank which will correspond to the upper edge area of the outer sleeve after the end edges of the blank are joined, and said step of joining includes joining the end edges of the blank to one another so that the thermoplastic adhesive on the upper edge area of the outer sleeve faces inwardly on the formed outer sleeve (via adhesive areas A & B);
  	Regarding claim 18: Gatcomb discloses the step of joining is performed before said step of sliding, and after said step of sliding said step of attaching further includes heating the thermoplastic adhesive on the upper edge area of the outer sleeve and pressing the outer sleeve and the inner sleeve together adjacent the upper edge area of the outer sleeve and an adjacent upper rim area of the inner sleeve (Figs. 5-7; via formed outer tube 14 prior to positioning around the inner tube 12); 
Regarding claim 19: Rule discloses the step of applying includes utilizing a hot-melt adhesive as the thermoplastic adhesive (via “Thermoplastic Synthetic Resin”; and/or it is inherent that the use of hot-melt adhesive is based on thermoplastic polymers), see the following site,
 https://www.adhesives.org/adhesives-sealants/adhesives-sealants-overview/adhesive-technologies/physically-hardening/hot-melt#:~:text=Hot%20melt%20adhesives%20are%20generally,and%20hence%20can%20be%20processed 
 	further, the office draws applicant’s attention that such use of thermoplastic hot melt adhesive goes back to the 1940s, very old teaching, see blow site of the history of such art.

https://www.bcadhesives.com/the-history-of-hot-melt-adhesive/

Regarding claim 20: Rule discloses the step of applying includes utilizing a sealing varnish as the thermoplastic adhesive, (via “Thermoplastic Synthetic Resin”);
Regarding claim 21: Gatcomb discloses the step of attaching includes applying the adhesive to only an upper edge area of the outer sleeve and joining the outer sleeve to the inner sleeve via the thermoplastic adhesive (Fig. 7; via adhesive areas A & B);
Regarding claim 22: Gatcomb discloses the step of attaching includes applying the adhesive to a defined area of the outer sleeve located at an upper edge area thereof and joining the upper edge area of the outer sleeve to the inner sleeve via the thermoplastic adhesive (via areas A & B of blank 26);
Regarding claim 23: Gatcomb discloses the step of providing the blank includes providing the blank with spaced- apart curved edges extending transversely between the spaced- apart end edges of the blank, said step of applying includes applying the thermoplastic adhesive along one of the end edges of the blank, said process further including additionally applying the adhesive along one of the curved edges, and said step of attaching includes joining an upper edge area of the outer sleeve to the inner sleeve via the thermoplastic adhesive located along the one curved edge, see for example (Fig. 7; via curved blank 26 & adhesive areas A and B);  
Regarding claim 24: Gatcomb discloses the step of step of attaching includes heating the adhesive located along the one curved edge and pressing the upper edge area of the outer sleeve to the inner sleeve, see for example (Fig 1; via outer sleeve 14 attached to the inner sleeve 12 at the upper adhesive areas A);
Regarding claim 25: Gatcomb discloses that the lower edge area of the outer sleeve forms an inwardly curled-in bottom of the outer sleeve, with the inwardly curled-in bottom of the outer sleeve abutting and loosely resting on the inner sleeve (Figs. 1 & 6; via curled/corrugated lower portion of the outer sleeve 14);
 	Regarding claim {00420893.docx}Serial No. 15/601 380 - Page 826: Gatcomb discloses that the outer sleeve does not have a bottom wall (Fig. 5; via bottomless outer sleeve 14);
 	Regarding claim 27: Gatcomb discloses that a lower rim area of the outer sleeve rests on a radial outer wall of the inner sleeve of the inner cup (Fig. 1; via lower rim of outer sleeve 14 resting on outer wall of the inner sleeve 12);
	Regarding claim 28: Gatcomb discloses the step of having the inner sleeve and the bottom are separate but connected elements (Fig. 1 & 7; via connected at adhesive area A, while being separate at the bottom portion);
	  Regarding claim 30: Gatcomb discloses the step of having the inner sleeve has an outer surface and an inner surface, with a lower rim area of the outer sleeve not being connected to but abutting and loosely resting on the outer surface of the inner sleeve (Figs. 1 & 7; via lower end areas of blank 26, which forms outer sleeve 14 is free of adhesive).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-28, 30-31 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731